            Case 1:17-cv-00747-LM Document 116 Filed 08/01/19 Page 1 of 3




                       UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW HAMPSHIRE
____________________________________
                                     )
D’Pergo Custom Guitars, Inc.,        )
                                     )
            Plaintiff,               )  Civil Action No. 1:17-CV-000747-LM
                                     )
v.                                   )
                                     )
Sweetwater Sound, Inc.,              )
                                     )
            Defendant.               )
____________________________________ )

                  DEFENDANT’S MOTION IN LIMINE TO EXCLUDE
                    EXPERT TESTIMONY OF JEFFREY SEDLIK

       NOW COMES Sweetwater Sound, Inc. (“Sweetwater”) and seeks to exclude

the expert testimony of Jeffrey Sedlik (“Mr. Sedlik”) concerning Plaintiff’s alleged

actual damages for the reasons that follow and as set forth in its Memorandum of

Law.

       1.       Mr. Sedlik’s testimony is neither relevant nor reliable because it is

based upon a legally improper measure of damages. The proper measure of

damages is the value of a hypothetical licensing fee negotiated between a willing

buyer and willing seller. See, e.g., On Davis v. The Gap, Inc., 246 F.3d 152, 160-61

(2d Cir. 2001); Rivera v. Méndez & Compañia, 988 F. Supp. 2d 174, 178-79 (D.P.R.

2013). Mr. Sedlik fails to use this standard despite purporting to do so in his report.

His testimony therefore rests on incorrect law and must be excluded under Rule

702. See, e.g., United States v. Cunningham, 679 F.3d 355, 379–81 (6th Cir. 2012);

Hebert v. Lisle Corp., 99 F.3d 1109, 1117 (Fed. Cir. 1996).
           Case 1:17-cv-00747-LM Document 116 Filed 08/01/19 Page 2 of 3




      2.       Any testimony that survives a Rule 702 analysis must be excluded

under Rule 403 as unduly prejudicial and misleading. See, e.g., Southard v. United

Reg'l Health Care Sys., Inc., No. 7-06-CV-11-L, 2008 WL 4489692, at *2 (N.D. Tex.

Aug. 5, 2008) (excluding testimony “based on an erroneous legal premise” under

Rules 702 and 403).

      3.       Mr. Sedlik’s damages calculation based on “multipliers” is improperly

punitive. See, e.g., Grant Heilman Photography, Inc. v. McGraw-Hill Companies,

115 F. Supp. 3d 518, 526–27 (E.D. Pa. 2015) (collecting cases).

      4.       Mr. Sedlik used inapposite comparators for establishing a reasonable

licensing fee. See Country Rd. Music, Inc. v. MP3.com, Inc., 279 F. Supp. 2d 325,

331 (S.D.N.Y. 2003).

                                PRAYER FOR RELIEF

      WHEREFORE, Sweetwater respectfully requests that this Honorable Court:

      A.       Exclude the testimony of Jeffrey Sedlik; and

      B.       Grant such other relief as may be just and proper.




                                           2
       Case 1:17-cv-00747-LM Document 116 Filed 08/01/19 Page 3 of 3




Dated: August 1, 2019                     Respectfully submitted,
                                          Attorneys for Defendant,
                                          SWEETWATER SOUND, INC.

                                        Bernstein, Shur, Sawyer & Nelson, P.A.

                                        /s/ Edward J. Sackman
                                        Edward J. Sackman, Bar No. 19586
                                        Richard C. Gagliuso, Bar No. 874
                                        Matthew J. Saldaña, Bar No. 271806
                                        670 N. Commercial Street, Suite 108
                                        P.O. Box 1120
                                        Manchester, New Hampshire 03105
                                        (603) 623-8700
                                        nsackman@bernsteinshur.com
                                        rgagliuso@bernsteinshur.com
                                        msaldana@bernsteinshur.com




                                    3
